Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 14 recites the limitation " wherein the approximation component determines distance ".  There is insufficient antecedent basis for “the approximation” in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (US 10970629 B1) in view of Krishna (US 20190361892 A1).

Regarding Claim 1, Dirac (US 10970629 B1) teaches
A system, comprising: a memory that stores computer executable components; a processor that executes the computer executable components stored in the memory; 
an encoding component that encodes a set of [real-time valued] vectors as bit vectors (Col 7, ln 45-53, To encode the input vector 110, all k hash functions may be evaluated, and the resulting k bits (out of M bits) may all be set to 1. Encoding the input vector 110 into the Bloom-filter-encoded input vector 114 may be represented as a matrix multiplication); 
and a clustering component that performs K-means clustering on the encoded bit vectors (Col 8, ln 38-67, A regression model or a support vector machine may learn the separations of encoded training data input vectors 214. A Bayes network may learn classifiers from encoded training data input vectors 214. A KNN model, a k-means model, or a cluster model may determine the nearest neighbors, the means, or encoded vectors in clusters in an encoded space).

Dirac did not specifically teach
[real-time valued] vectors.

However, Krishna (US 20190361892 A1) teaches
real-time valued vectors (Abstract , A method to improve, simplify, and facilitate multi-dimensional real time vector search and a provide a heuristics backed insight engine tool and a computer system to improve, simplify, and facilitate multi-dimensional real time vector search and provide a heuristics backed insight engine tool to provide real time).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Dirac’s teaching to Krishna’s in order to search and provide multi-dimensional vector to heuristics backed insight engine, by storing spatial search vector number by subscriber when subscriber spatial search vector number of remainder is equal to zero (Krishna [Summary]).

Regarding Claim 10, is a method claim corresponding to the system claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 19, is a computer program product claim corresponding to the system claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claims 2-3, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (US 10970629 B1) in view of Krishna (US 20190361892 A1), further in view of Arel (US 20190279105 A1).

Regarding Claim 2, Dirac and Krishna teach
The system of claim 1.

Dirac and Krishna did not specifically teach
further comprising an approximation component that computes approximated values of signatures of new centroids using the encoded bit vectors.

However, Arel (US 20190279105 A1) teaches 
further comprising an approximation component that computes approximated values of signatures of new centroids using the encoded bit vectors (Para [0119], The pure inference regime 320 also applies when high relevancy is coupled with low novelty results. As mentioned, in the pure inference regime 320 the node essentially passes the inference with the winning centroid using sparse encoding (e.g., by using a sparse feature vector)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Dirac and Krishna’s teaching to Arel’s in order to identify new-input-output mappings, by generating first sparse feature vector from first feature vector, generating second sparse feature vector from second feature vector and processing vectors by node to determine output (Arel [Summary]).

Regarding Claim 3, Dirac, Krishna and Arel teach
The system of claim 2.

Dirac and Krishna did not teach
wherein the approximation component only uses signatures loaded into the system without re-loading input vectors.

However, Arel (US 20190279105 A1) teaches 
wherein the approximation component only uses signatures loaded into the system without re-loading input vectors (Para [0059], Inputs associated with one regime should invoke first representations, while inputs from another regime should invoke different second representations. By recognizing different regimes within the input space, the perception subsystem 110 is able to treat each regime separately (e.g., update centroids associated with one regime without updating centroids associated with another centroid)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Dirac and Krishna’s teaching to Arel’s in order to identify new-input-output mappings, by generating first sparse feature vector from first feature vector, generating second sparse feature vector from second feature vector and processing vectors by node to determine output (Arel [Summary]).

Regarding Claim 11, is a method claim corresponding to the system claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Regarding Claim 12, is a method claim corresponding to the system claim above (Claim 3) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Regarding Claim 20, is a computer program product claim corresponding to the system claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (US 10970629 B1) in view of Krishna (US 20190361892 A1), further in view of POTAPOV (WO 2020013723 A1).

Regarding Claim 4, Dirac and Krishna teach
The system of claim 1.

Dirac and Krishna did not teach
further comprising a hashing component that respectively stores real-time valued vectors as hash values of M-bits of memory, wherein M is an integer in the range of 64 to 2048.

However,  POTAPOV (WO 2020013723 A1) teaches
further comprising a hashing component that respectively stores real-time valued vectors as hash values of M-bits of memory, wherein M is an integer in the range of 64 to 2048 (Para [0059], A master key is a binary sequence, the length of which depends on the selected hash function and encryption algorithm (for example, 64, 128, 256, 512, 1024, 2048 bits)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Dirac and Krishna’s teaching to Potapov in order to authorize a user on the basis of the user's digital key, in which at least one digital key of at least one user is generated in a subsystem for issuing and administering digital keys by providing a master key that is a binary sequence with the length of which depended on the hash function (Potapov [abstract].[0059]).

Regarding Claim 13, is a method claim corresponding to the system claim above (Claim 4) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 4.

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (US 10970629 B1) in view of Krishna (US 20190361892 A1), further in view of POTAPOV (WO 2020013723 A1) and Zhou (US 20200410304 A1).

Regarding Claim 5, Dirac, Krishna and Potapov teach
The system of claim 4.

Dirac, Krishna and Potapov did not teach
wherein the approximation component determines distance between the respective hash values by calculating Hamming distance with bitwise operations.

However, Zhou (US 20200410304 A1) teaches 
wherein the approximation component determines distance between the respective hash values by calculating Hamming distance with bitwise operations (Para [0041], The process of constructing the hash map of the method is based on the Hamming distance between the nodes in the hash map, and the calculation method of which is bitwise operation).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Dirac, Krishna and Potapov’s teaching to Zhou’s in order to evaluate value of image dark data based on similarity hash, by obtaining importance score of each node in hash map, outputting image importance score front bits corresponding to ordering result to user (Zhou [Summary]).

Regarding Claim 14, is a method claim corresponding to the system claim above (Claim 5) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.

Notice of References
Duenner (US 11295236 B2) teaches training of a machine learning model in a heterogeneous processing system that includes a host computer operatively interconnected to an accelerator unit. The training operation involves an iterative optimization process for optimizing a model vector defining the model.

Wu (US 20170323199 A1) teaches a neural network model that is trained by applying the set of features to a layer of nodes of the neural network model to generate an output, the neural network model including a plurality of layers of nodes coupled to each other via a connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191